Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered. By way of this submission, Applicant has amended claims 5-7 and 13-14 and introduced new claims 19-20.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of transplant, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2021.
Claims 5-18 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 1, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer (WO2014116880A1, cited in IDS) in view of Ekberg (N Engl J Med. 2007 Dec 20;357(25):2562-75, cited in previous Office action), Boira (WO2013013708A1), and Taylor (US20120263737A1).
Rohrer teaches a method of treating an injury associated with transplant rejection, comprising administering to the individual an effective amount of a composition comprising a construct, wherein the construct comprises (a) an antibody or a fragment thereof, wherein the antibody or a fragment thereof specifically binds to Annexin IV or a phospholipid; and (b) a complement inhibitor (para. 0012-0015 and claim 1). Rohrer further teaches that the complement inhibitor may be a factor H (para. 0014).
Rohrer also teaches that the above composition may be used to treat graft-versus-host disease (para. 0405), hematopoietic stem cell transplant rejection (para. 0405), or ischemia-reperfusion injury (para. 0403, 0408-0410).
However, Rohrer does not teach co-administration of a sub-therapeutic amount of an immunosuppressant agent.
Ekburg teaches that tacrolimus (FK506) is a conventional immunosuppressant commonly used in kidney transplants, and at ordinary recommended doses, tacrolimus has numerous undesirable side effects (page 2563, left column, second paragraph). Ekburg further teaches that treatment with an antibody in conjugation with lower than ordinary doses of tacrolimus results in improved allograft survival (Figure 3B and Table 2).
Boira teaches that kidney transplant allografts may be treated with immunosuppressive agents prior to transplantation, which includes perfusion of the allograft in the donor subject and ex vivo perfusion (page 23, line 31 through page 24, line 5).
Taylor teaches that combinations of suboptimal doses of immunosuppressants and other agents may have a synergistic effect that is useful to reduce undesirable side effects of immunosuppressants (para. 0005). Taylor also teaches that the immunosuppressant used may be tacrolimus, and a suboptimal dose includes a dose of less than about 0.2 mg/kg (para. 0064 and 0094).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Rohrer, Ekburg, Boira, and Taylor to arrive at the claimed invention. As Ekburg teaches, the use of immunosuppressants such as tacrolimus in kidney transplants was well-known, and combination therapies which would allow for a lower dose of immunosuppressants were desirable, since immunosuppressant drugs have a large risk of side effects, as taught by both Ekburg and Taylor. Methods of treatment of kidney transplant allografts with immunosuppressive agents were also known in the art, according to Boira. The skilled artisan would therefore have been motivated to combine the Annexin IV antibody and factor H inhibitor conjugate taught by Rohrer, a known immunotherapy for kidney transplants, with a sub-clinical dose of tacrolimus.

Applicant argues that the "sub-therapeutic dose" recited in the amended claims is in relation to, and therefore different for, the specific type of transplantation being performed, and that what constitutes a sub-therapeutic dose is transplant-specific, and for this reason, the teachings of Rohrer and Ekburg, which deal in kidney transplants and not vascularized composite allografts, cannot be compared to the instant claims as amended. 
Applicant's arguments have been considered but are not found to be persuasive.
Applicant's specification lacks a definition for the term "vascularized composite allograft". Under the broadest reasonable interpretation of this term, any transfer of a vascularized human body part containing multiple tissue types (skin, muscle, bone, nerves, and blood vessels) as an anatomical and/or structural unit from a human donor to a human recipient satisfies this claim limitation. Rohrer teaches multiple types of possible transplant, including liver or portal tract, heart, muscle, brain, central or peripheral nervous system, gastrointestinal tract, lung, limb, arterial or venous vascular system, skin, bone marrow cells including red blood cells, platelets and nucleated cells, pancreas, eye, joint, and kidney (para. 0102). A kidney transplant would therefore satisfy this requirement.
Applicant's specification also lacks a definition for exactly what constitutes a "a sub-therapeutic amount of an immunosuppressant agent for the transplantation". The only guidance as to what could be considered a "sub-therapeutic amount" is an experiment describing treatment with tacrolimus at 1 mg/kg/day with an unspecified allogenic graft (see Specification at page 87, lines 22-24). Since the graft may be a kidney transplant (see, e.g., claim 6), it is permissible to read a kidney transplant into this example under the broadest reasonable interpretation.
Ekburg describes a reduced dosage of tacrolimus at .1 mg/kg/day in conjunction with an antibody therapy (page 2564, right column, first paragraph). If 1 mg/kg/day is considered to be a sub-therapeutic amount of tacrolimus according to Applicant's specification, then a dosage of one-tenth of this amount must certainly also be sub-therapeutic. More generally, Ekburg teaches that combination treatments of immunosuppressants and reduced doses of tacrolimus reduce graft rejection (see, e.g., page 2571, left column, fourth paragraph). The teachings of Ekburg appear to suggest that lower than conventional, i.e. "sub-therapeutic doses" of tacrolimus can be used when combined with other agents. Applicant has not provided any evidence as to why such a combination could not be extrapolated to other types of grafts.
Further arguments that the cited example is not indicative of a vascularized composite allograft may raise issues of enablement, as Applicant's specification is silent as to what would comprise a sub-therapeutic amount of an immunosuppressant agent for a generic vascularized composite allograft. Guo (Transpl Int. 33(8): 948-957, 2020, cited in Applicant's reply on March 15, 2022) cannot be used to supply this information, as the experiments performed by Guo were not performed until several years after the effective filing date of the application.
This rejection is therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644             

/AMY E JUEDES/            Primary Examiner, Art Unit 1644